                                                                                                JS-6
                           Case 2:20-cv-03213-PA-E Document 13 Filed 05/11/20 Page 1 of 2 Page ID #:115



                       1       STEVEN A. GROODE, Bar No. 210500
                               sgroode@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Facsimile: 310.553.5583
                       5
                       6       RAE CHUNG, Bar No. 318300
                               rchung@littler.com
                       7       LITTLER MENDELSON, P.C.
                               633 West 5th Street
                       8       63rd Floor
                               Los Angeles, CA 90071
                       9       Telephone: 213.443.4300
                               Facsimile: 213.443.4299
                   10
                               Attorneys for Defendant
                   11          BUZZFEED, INC.
                   12
                                                     UNITED STATES DISTRICT COURT
                   13
                                                   CENTRAL DISTRICT OF CALIFORNIA
                   14
                               ALYSSA PALELLA,                      Case No. 2:20-cv-03213-PA (Ex)
                   15
                                             Plaintiff,             ORDER UPON STIPULATION OF
                   16                                               THE PARTIES TO SUBMIT
                                    v.                              CLAIMS TO BINDING
                   17                                               ARBITRATION
                               BUZZFEED, A DELAWARE
                   18          CORPORATION, AND DOES 1-20,
                               INCLUSIVE,
                   19
                                             Defendants.
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                           Case 2:20-cv-03213-PA-E Document 13 Filed 05/11/20 Page 2 of 2 Page ID #:116



                       1                                  ORDER UPON STIPULATION
                       2             Pursuant to the Stipulation of the parties, and good cause appearing therefor, IT
                       3       IS HEREBY ORDERED that Plaintiff Alyssa Palella’s claims in the above-
                       4       captioned matter shall be submitted to binding arbitration.
                       5             Here, the parties agreed to submit this entire action to binding arbitration. The
                       6       Court concludes that a valid agreement to arbitrate exists and that it encompasses the
                       7       claims at issue in this action. Accordingly, the parties' Stipulation is granted in part.
                       8             Because all of Plaintiff's claims are subject to arbitration, the Court exercises its
                       9       discretion to dismiss this action. See Thinket Ink Info. Res., Inc. v. Sun Microsystems,
                   10          Inc. , 368 F.3d 1053, 1060 (9th Cir. 2004) (holding that district court did not err in
                   11          dismissing claims subject to arbitration and noting that FAA allows but does not
                   12          require a stay of court proceedings); Sparling v. Hoffman Constr. Co. , 864 F.2d 635,
                   13          638 (9th Cir. 1988) (affirming trial court's dismissal of claims referred to arbitration);
                   14          Martin Marietta Aluminum, Inc. v. Gen. Elec. Co. , 586 F.2d 143, 147 (9th Cir. 1978)
                   15          (affirming grant of summary judgment where claims were subject to arbitration); see
                   16          also Pleasant v. Dollar Gen. Corp., No. EDCV 14-02645 JGB (KKx), 2015 WL
                   17          12811236, at *3 (C.D. Cal. Feb. 18, 2015) ("[T]he Ninth Circuit has held that courts
                   18          have discretion to dismiss claims that are subject to an arbitration agreement.
                   19                Therefore, having referred Plaintiff's claims to arbitration, the Court dismisses
                   20          the action without prejudice.
                   21          DATED: May 11, 2020
                                                                               ________________________________
                   22
                                                                               Percy Anderson
                   23                                                          UNITED STATES DISTRICT JUDGE
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.

                                                                          2.
     2049 Century Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
